DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 03/12/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2020 and 07/07/2021 are being considered by the examiner.

Status of Claims
In Applicant’s amendment filed 03/12/2020, claims 1-12 are canceled; claims 13-32 are newly added and remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16 recites the limitation "the robot" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 18-22, 27-30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, 23, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Givon et al. (US 2015/0326922), hereinafter “Givon”, in view of Sun et al. (US 2019/0337157), hereinafter “Sun”.
Claim 13 – Givon teaches a method [¶0026] comprising: 

obtaining emotion information of the user while the user is viewing the live streaming content [¶0029, ¶0046 and ¶0049:  viewer monitoring application obtains viewer mental/emotional states during viewing of the content]; 
transmitting the emotion information to a host associated with the live streaming content [¶0049-¶0054: viewer monitoring application transmits the viewer characteristics, including viewer emotion information to a server, e.g., content identifying server (a host associated with the live streaming content)]; 
receiving interactive content, the interactive content selected based on the emotion information [¶0030:  the system provides an audience interface for interactive content such as game shows based on the viewer mental/emotion information, hence display device receives the interactive content]; 
playing back the interactive content [¶0030:  providing an audience interface for interactive content such as game shows reads on playing back the interactive content to the audience].
Givon is silent regarding receiving interactive content from a host.
However, in an analogous art, Sun teaches receiving interactive content from the host [¶0057: the robot downloads from a server and receives data related to the content being watched (animated film “Conan”) to interact with the child, hence, the downloaded data is interactive content]; and 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing appropriate interactive content from a host to a robot display device to enable a child user to interact with the robot taught by Sun and the technique of using viewer analytics relating to broadcast content to provide interactive content to the audience taught by Givon to enhance the learning and growth of a child user by providing information positive to the child user (see Sun ¶0057).

Claim 14 – Givon in view of Sun, specifically Givon, further teaches the obtaining emotion information of the user comprising: 
recording an image of the user while the user is viewing the live streaming content [¶0046 and ¶0049: using camera to capture/record images of the viewer during viewing of the live streaming content (see ¶0043)]; and 
performing expression recognition on the image of the user to obtain an expression reflecting an emotion of the user [¶0049: recognize facial gestures and correlate facial gestures to emotional states of the viewer].

Claim 16 – Givon in view of Sun, specifically Givon, does not teach a robot to perform interactive operation based on the emotion information.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the technique of providing analytics of a viewer relating to broadcast content taught by Givon with the system and technique for providing a companion robot to interact with a child user to provide educational content taught by Sun to enhance the learning and growth of a child user (see Sun ¶0004).

Claim 23 is directed to similar limitations as recited in claim 13 above; hence claim 23 is considered accordingly.  Regarding the limitations for an apparatus comprising a processor, and a storage medium for tangibly storing thereon program logic for execution by the processor, see Givon Fig. 2, Mobile Device Processor(s) and Mobile Device Operating Memory.

Claim 24 is directed to similar limitations as in claim 14 above; hence claim 24 is considered accordingly.

Claim 31 is directed to similar limitations as in claim 13 above; hence claim 31 is considered accordingly.

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2015/0326922) in view of Sun (US 2019/0337157) as applied above, and further in view of Funes (US 2016/0139575).
Claim 15 -Givon in view of Sun, specifically Givon, teaches obtaining of emotion information of the user comprising:
recording audio of the user while the user is viewing the live streaming content [¶0062: capturing/recording audio data using a microphone to determine sentiment of the viewer(s) during content presentation]; and 
performing analysis on the audio to obtain an emotion of the user [¶0062: analyze the audio data to estimate sentiment of the viewers].
Givon in view of Sun is silent regarding performing voice recognition on the audio to obtain a statement reflecting an emotion of the user.
However, in an analogous art, Funes teaches performing voice recognition on the audio to obtain a statement reflecting an emotion of the user [¶0160, lines 21-27].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of detecting user mood using speech recognition to transform voice command into phrases that can be processed by artificial intelligence to detect the user mood taught by Funes and the technique for determining emotion of a viewer relating to broadcast content using voice recognition taught by Givon in view of Sun to enhance the interpretation about the mood of a user/viewer (see Funes ¶0160).

.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (US 2015/0326922) in view of Sun (US 2019/0337157) as applied above, and further in view of Wheatley et al. (US 2014/0282061).
Claim 17 – the combination of Givon in view of Sun teaches identifying whether the user is a child user [see Givon ¶0049 (video analytics to identifying presence of a user in front of the display and the age of the identified user); alternatively, see Sun, e.g., ¶0057 (detecting an image that the child is watching an animated film, hence, the system must identify the user as a child)].
Givon in view of Sun is silent regarding identifying whether the user is a child user prior to playing live streaming content, and displaying a live streaming content selection page corresponding to the child user, the live streaming content selection page allowing the child user to select the live streaming content prior to playing.
However, in an analogous art, Wheatley teaches identifying whether the user is a child user prior to playing live streaming content [Fig. 5A, ¶0079, ¶0096, and Fig. 6, ¶102 (step 602): determining demographic of the user (whether the user is a child user) prior to playing live streaming content (see ¶0022 for “live streaming content”)], and 
displaying a live streaming content selection page corresponding to the child user, the live streaming content selection page allowing the child user to select the live streaming content prior to playing [¶Fig. 5A, and ¶0078-¶0083].


Claim 26 is directed to similar limitations as in claim 17 above; hence claim 26 is considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423